Title: To Thomas Jefferson from Robert Smith, 16 October 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Navy Dept. 16 Octo. 1807.
                        
                        The death of Com. Preble has caused a vacancy in the Corps of Captains in the Navy of the United States.    To
                            fill up this vacancy, I enclose a Commission for John Shaw Esquire, the Senior Officer in the Corps of Masters Commandant—and to fill up the vacancy in this latter Corps which will be made by the promotion of Capt. Shaw, I enclose a Commission
                            of Master Commandant for Mr. P. C. Wedentrandt, the next officer on the list of Lieutenants entitled to promotion.
                        Should these nominations be approved of by you, the Commissions will require your Signature.—
                  With great
                            respect, I am Sir, yr most ob. Servt.
                        
                            Rt Smith
                            
                        
                    